DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-48 have been cancelled. 
Claims 49-51 are pending.
This application contains claims directed to the following patentably distinct species, method of treating, reducing, or preventing a disease using the chemical   compound of Formula (I), 

    PNG
    media_image1.png
    246
    487
    media_image1.png
    Greyscale
.
The species are independent or distinct because a prior art reference, which anticipates one member such as preventing under 35 U.S.C. 102, would not render obvious another member such as treating under 35 U.S.C. 103.   Accordingly, the diseases and disorders are independent and patentably distinct. In addition, these species are not obvious variants of each other based on the current record.  For instance, see Dhar et al. (Reference 1, cited by Applicants).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant  must elect one species of the following groups:
(1) a method of treating a disease or disorder using the chemical compound of formula of (I); 

(2) a method of reducing a disease or disorder using the chemical compound of formula of (I) ; and

(3) a method of preventing a disease or disorder using the chemical compound of formula of (I).   Claim 51 contains a list of species of the genera from claim 49 from which Applicants may choose a preferred disease state. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 (a) 	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) 	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c)	The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dr. Yin Philip Zhang on August 17, 2022 a provisional election was made with traverse to prosecute the invention of (2) a method of reducing cancer wherein the cancer is acute myelogenous leukemia (AML).  Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Based upon the examination of the preferred elected species, the elected group has been extended to a method of treating (1) and reducing (2) acute myelogenous leukemia (AML) using the chemical compound of Formula (I).   The group drawn to a method of preventing (3) has been withdrawn from consideration.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 49, what ring systems are intended for the phrase “5- or 6-membered cyclic or bicyclic alkyl? Clarification is appreciated.
B. 	At claims 49 and 50, for Rw, what radicals are intended for the phrase “an electrophilic group RE”? Clarification is appreciated.
At claim 49, the phrase, including a human, renders the claim generic and sub-generic which is improper.  Correction is appreciated.
Claim 51 refers to claim 50.  Is claim 49 intended?  Clarification is appreciated.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 49-51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Okoye-Okafor et al (Reference 3, cited by Applicants). 
The instantly claimed invention is taught.  See the entire document.  Especially, page 879, Section a; page 880, Figure 1; and page 881, Figure 3.   See the compounds, GSK 321, 849, and 990. The compounds are depicted below: 
GSK 990                                                                    GSK 321


    PNG
    media_image2.png
    336
    410
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    390
    436
    media_image3.png
    Greyscale


The claims are fully met when A is aryl, Rw is hydrogen or a group RE, RE is alkyl or substituted alkyl; B is aryl or heteroaryl, Rw is hydrogen or halide; C is a heteroaryl; X is CH2; Y and Z are O; and R1 is H or alkyl.
GSK 849                                              

    PNG
    media_image4.png
    345
    426
    media_image4.png
    Greyscale
    .

The claims are fully met when A is aryl, Rw is alkyl; B is aryl, Rw is halide; C is a heteroaryl; X is CH2; Y and Z are O; and R1 is H.
The Information Disclosure Statement filed October 3, 2021 has been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                       
                             	                               /Zinna Northington Davis/
                                /Zinna Northington Davis/                                      Primary Examiner, Art Unit 1625                                                                                                                                                                  



Znd
09.28.2022